Citation Nr: 1138082	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection and a 30 percent rating for PTSD, effective from January 28, 2004.  This appeal arises from the initial assigned disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).  

A Board videoconference hearing was scheduled for April 2008, however, the Veteran did not appear for the hearing.  As he has not requested to reschedule the hearing, his prior hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

This case was previously before the Board in September 2010 at which time it was remanded for additional evidentiary development.  As will be explained herein, another remand is required in this case to complete the actions requested in the first remand and to address additional matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action pertaining to the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD is warranted.

Pursuant to a prior Board remand issued in September 2010, a VA psychiatric examination was ordered.  In that remand, the Board pointed out that the last VA examination of record had been conducted in August 2007, at which time the Veteran presented with a wide range of symptomatology, some indicating the possibility of greater severity than that contemplated by his current 30 percent schedular rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That examination report referenced daily high anxiety levels, and near social isolation.  The Board noted that subsequently, the Veteran alleged that he had experienced further exacerbation in the level of severity of PTSD.  Given the span of more than three years that has elapsed since the last VA psychiatric examination, and the possibility of a worsening of the Veteran's condition, a more contemporaneous examination was deemed appropriate and was requested by the Board in 2010.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Evidence on file reflects that a VA examination was scheduled for December 1, 2010, at the VA Medical Center (VAMC) in Pittsburgh, PA, and that the Veteran failed to report for that examination.  Notes in the file document the fact that the Veteran called VA two hours prior to the appointment, indicated that he could not make the examination, and requested that the examination be cancelled.  The Veteran was also advised to call for a rescheduled examination when he felt he could make the appointment.  The file contains a report of contact dated January 20, 2011, reflecting that the Veteran had called to request a rescheduled VA examination at the VAMC in Pittsburgh, PA.  However, it appears that no action was taken pursuant to his request.  

In the interest of fairness, the Board believes that a VA examination should be rescheduled for the Veteran.  However, the Veteran is advised that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2011).

The Board also notes that additional evidence was added to the file subsequent to the issuance of the most recent SSOC in early August 2011 and was not accompanied by a waiver.   This includes an August 2011 VA psychiatrist's report Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of another SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  On remand, the RO should readjudicate the claim following consideration the report of any new VA examination as well as all of the evidence added to the file since the SSOC issued in August 2011.

In addition, it appears that the Veteran receives his PTSD/psychiatric treatment through VA, to include through the East Liverpool Community Based Outpatient Clinic (affiliated with the Cleveland (VAMC)).  VA treatment records current through September 2010 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records dated from September 2010, forward.  See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased initial rating claim for PTSD.  Appropriate steps should be taken to obtain any identified records

In addition, all available VA psychiatric/mental health treatment records, assessments and examination report dated from September 2010, forward, should be requested and associated with the claims file, to include requesting records from the Cleveland VAMC (and associated facilities, including the East Liverpool CBOC), which appears to be the Veteran's primary VA treatment provider.  All records and responses received should be associated with the claims file. 

2.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The claims folder and a copy of this REMAND shall be made available to the examiner in conjunction with the examination; the examiner should indicate that the claims folder was reviewed.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The findings of the examiner should address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The Veteran is advised that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also notified that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655

3.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to include that added to the record since the SSOC issued in August 2011).  Readjudication of the claim should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If any determination remains unfavorable to the appellant, he should be provided with an SSOC and should be given an opportunity to respond to it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

